



Exhibit 10.1


Approved August 3, 2017; effective January 1, 2018
FORTIVE CORPORATION DIRECTOR COMPENSATION POLICY


Each non-management director receives:
•
An annual retainer of $100,000 (the “Annual Base Retainer”), payable, based upon
election (the “Payment Election”) of such director under the terms of the
Fortive Corporation Non-Employee Director’s Deferred Compensation Plan, as may
be amended from time to time (“DCP”), in cash (the “Cash Base Retainer”) equal
to the Annual Base Retainer amount, in a RSU grant (the “Equity Base Retainer”)
with a target award value of the Annual Base Retainer amount, or in a
combination of Cash Base Retainer and Equity Base Retainer, with the allocation
between Cash Base Retainer and Equity Base Retainer determined based on the
Payment Election.

•
If a director attends more than twenty (20) Board and Board committee meetings
in aggregate during a calendar year, a cash meeting fee of $2,000 for each Board
and committee meeting attended during such year in excess of such threshold,
paid in aggregate following completion of such year.

•
In addition to any Equity Retainer (as defined below), an annual equity award
with a target award value of $175,000 (the “Annual Equity Grant”), divided
equally between options and RSUs; provided, however, that, at the sole
discretion of the Compensation Committee or the Board of Directors, such Annual
Equity Grant may be comprised solely of RSUs. The options, if any, are fully
vested as of the grant date. The RSU component of the Annual Equity Grant shall
vest upon the earlier of (1) the first anniversary of the grant date, or (2) the
date of, and immediately prior to, the next annual meeting of Fortive
shareholders following the grant date, but the underlying shares will not be
issued until the earlier of the director's death or the first day of the seventh
month following the director's retirement from the Board.

•
Reimbursement for Fortive-related out-of-pocket expenses, including travel
expenses.

In addition, the Board chair receives:
•
An annual retainer of $92,500 (the “Annual Board Chair Retainer”), payable,
based upon the Payment Election, in cash (“Cash Board Chair Retainer”) equal to
the Annual Board Chair Retainer amount, in an annual RSU grant (the “Equity
Board Chair Retainer”) with a target award value of the Annual Board Chair
Retainer amount, or in a combination of Cash Board Chair Retainer and Equity
Board Chair Retainer, with the allocation between Cash Board Chair Retainer and
Equity Board Chair Retainer determined based on the Payment Election.

•
An annual equity award with a target value of $92,500 (divided equally between
options and RSUs or comprised solely of RSUs, in each case, as described above
for the Annual Equity Grant).

Furthermore, the chair of the Audit Committee receives an annual retainer of
$25,000 (the “Annual AC Chair Retainer”), the chair of the Compensation
Committee receives an annual retainer of $20,000 (the “CC Chair Retainer”) and
the chair of the Nominating and Governance Committee receives an annual retainer
of $15,000 (together with the AC Chair Retainer and the CC Chair Retainer, the
“Annual Committee Chair Retainers”), which Annual Committee Chair Retainers are
payable, based upon the Payment Election, in cash (“Cash Committee Chair
Retainer” and, together with the Cash Base Retainer and the Cash Board Chair
Retainer, the “Cash Retainer”) equal to the corresponding Annual Committee Chair
Retainer amount, in a RSU grant (“Equity Committee Chair Retainer” and, together
with the Equity Base Retainer and the Equity Board Chair Retainer, the “Equity
Retainer”) with a target award value of the Annual Committee Chair Retainer
amount, or in a combination of Cash Committee Chair Retainer and Equity
Committee Chair Retainer, with the allocation between Cash Committee Chair
Retainer and Equity Committee Chair Retainer determined based on the Payment
Election. The Annual Base Retainer, the





--------------------------------------------------------------------------------





Annual Board Chair Retainer and the Annual Committee Chair Retainers are
referred to collectively as the “Annual Retainer.”
A director will make a single Payment Election that will govern the director’s
entire Annual Retainer.
The foregoing notwithstanding, any Annual Board Chair Retainer and/or Annual
Committee Chair Retainers that become determined as to a director after the time
of an Annual Equity Grant to such director shall be payable in cash until the
next Annual Equity Grant notwithstanding any contrary Payment Election by such
director.
All Cash Retainers will be paid in four, equal installments following each
quarter of service, with any amendments or adjustments to such Cash Retainer
effective the quarter following such amendment or adjustment.
If applicable, the grant of the Equity Retainer will be made concurrently with
the corresponding Annual Equity Grant; provided that the Equity Retainer shall
vest upon the earlier of (1) the first anniversary of the corresponding grant
date, or (2) the date of, and immediately prior to, the next annual meeting of
Fortive shareholders following such grant date, but the underlying shares shall
not be issued until the earlier to occur of (i) the director’s death, or (ii)
the date elected by such director in the corresponding Payment Election, which
selected payment date shall not be earlier than the first day of the seventh
month following the director's Separation from Service from the Board.



